             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

GOOD BANANA, LLC,                                    CIVIL ACTION NO.
           Plaintiff,                                3:20-CV-01368 (AVC)
     v.
BML REC, LLC,
           Defendant.                                November 10, 2020


   DEFENDANT BML REC, LLC’S REPLY TO PLAINTIFF’S OPPOSITION TO
 MOTION TO DISMISS OR TRANSFER FOR LACK OF PERSONAL JURISDICTION

         Defendant BML Rec, LLC (“BML”) respectfully submits this Reply Brief to Plaintiff

Good Banana, LLC’s (“Good Banana”) Opposition to BML Rec, LLC’s Motion to Dismiss or

Transfer for Lack of Personal Jurisdiction (the “Opposition”). BML also respectfully reiterates

its request for oral argument on its motion if oral argument would be helpful to the Court in

determining that BML has insufficient contacts with Connecticut for the exercise of personal

jurisdiction.

         Good Banana’s Opposition, like its Complaint, fails to assert any facts which would

provide a basis for this Court’s exercise of personal jurisdiction over BML. Furthermore, Good

Banana seeks to ignore (or otherwise misunderstands) the single transaction which connects

BML to the product designs to which Good Banana now lays claim.—That transaction was a

liquidation sale in Indiana wherein BML purchased only assets of Big Mouth, including the

product designs at issue from a court-appointed receiver. Additionally, Good Banana seeks to

improperly use BML’s non-interactive website as a means of obtaining personal jurisdiction over

BML, in clear violation of settled precedent from this Court and the United States Supreme

Court.

         BML has taken no actions within the State of Connecticut which relate, in any way, to the

designs at issue in this case, or which relate in any way to the claims Plaintiff presently makes
{N5723972}
                                                           ORAL ARGUMENT REQUESTED
                                                 1
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 2 of 12




about such designs. The arguments and evidence set forth in Good Banana’s Opposition reveal

Good Banana’s inability to demonstrate the existence of any contacts between BML and

Connecticut to justify the exercise of personal jurisdiction. They also demonstrate an

impermissible attempt to leverage the federal court in Connecticut to subject a foreign defendant

to suit in a state with which the defendant has no meaningful contacts. Accordingly, because

none of the evidence adduced by Good Banana demonstrates the existence of any related

contacts between BML and the State of Connecticut which would support this Court’s exercise

of personal jurisdiction over BML, the granting of BML’s motion would be appropriate.

                                 FACTUAL BACKGROUND

        Good Banana’s Opposition spends a considerable amount of time recounting factual

assertions which are irrelevant to the personal jurisdiction inquiry—among them being the

residence of Mr. Steve Wampold, (“Mr. Wampold”), the state of the designs’ original

conception, and the state of organization for several entities aligned with the Plaintiff. (See

Opposition, pages 1-2). None of these factual assertions have anything to do with the

jurisdictional question presently before this Court. Nevertheless, in order to eliminate some of

the confusion surrounding the facts of this case, BML recounts the following clarifying facts:

        Mr. Wampold is the founder of BigMouth, Inc (“BigMouth Connecticut”)—a

Connecticut wholesaler of toys, trinkets, inflatables, and other novelties. (Decl. Fournier, ¶ 2).

On November 14, 2016, Mr. Wampold sold all of BigMouth CT’s assets to an Indiana entity

bearing a similar name (“BigMouth Indiana”). (Decl. Fournier, ¶3). Also on November 14, 2016,

Mr. Wampold began his employment with BigMouth Indiana as its “Senior Vice President of

Creative Development” and was contemporaneously elected to its board of directors. (Decl.

Fournier, ¶4). During his time with BigMouth Indiana, Mr. Wampold actively participated in the



{N5723972}                                  2
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 3 of 12




creation and development of a number of product designs. (Decl. Fournier, ¶10).

        Mr. Wampold worked for BigMouth Indiana on a number of occasions, and during each

instance, he executed an employment agreement. (Decl. Fournier, ¶¶3;6). In these employment

agreements, Mr. Wampold agreed that “[a]ny and all inventions, improvements,… designs,…

concepts or ideas, or expressions thereof,” which were “conceived or developed” during the

course of his employment to BigMouth Indiana would be “the sole and exclusive property” of

BigMouth Indiana. (Decl. Fournier, ¶11). During a period of employment beginning on

December 19, 2019, Mr. Wampold worked with BigMouth Indiana’s development team to

develop and improve various new product designs, including the “Dream Floaties” and “Floor

Floaties” designs that now form the basis of this dispute. (Decl. Fournier, ¶9). As these designs

were developed during Mr. Wampold’s employment with BigMouth Indiana, they belonged

exclusively to BigMouth Indiana. (Decl. Fournier, ¶13). Furthermore, consistent with his

employment agreements, Mr. Wampold acknowledged BigMouth Indiana’s ownership of the

designs in various emails to third parties. (Decl. Fournier, ¶13). True and correct copies of the

emails sent by Mr. Wampold are attached to the Declaration of Bryan Fournier.

        On April 8, 2020, as the COVID-19 pandemic negatively impacted the business world,

BigMouth Indiana defaulted on a credit agreement. (Decl. Fournier, ¶14). On or about April 25,

2020, a receiver (the “Receiver”) was appointed by the Commercial Court of Marion County,

Indiana, Cause No.: 49D01-2004-PL-014426, to oversee and liquidate BigMouth Indiana’s

business. (Decl. Fournier, ¶17). While the background provided to this point is pertinent to

understanding the issues, none of the above-stated facts bear on any purported ability to assert

personal jurisdiction over BML in Connecticut. The facts which are relevant to this Court’s

determination of the personal jurisdiction question must focus on BML, not Plaintiff, to wit:



{N5723972}                                  3
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 4 of 12




           On July 17, 2020, the Receiver entered into an asset purchase agreement in Indiana with

BML—a Nebraska limited liability company having its principal place of business in

Nebraska—dated July 17, 2020 (the “APA”). (Decl. Fournier, ¶18). In the APA, the Receiver

sold BML, inter alia, “[a]ll [of the] intellectual property” belonging to BigMouth Indiana, which

included the “Dream Floaties” and “Floor Floaties” designs. (Decl. Fournier, ¶18). A true and

correct copy of the APA is attached to the Declaration of Bryan Fournier. In addition to

BigMouth Indiana’s intellectual property, BML also acquired the website domain that Good

Banana references in its Opposition 1—bigmouthinc.com. (Decl. Fournier, ¶24). The

bigmouthinc.com website, while accessible to individuals within Connecticut, does not allow for

the purchase of BML’s products, nor does it direct any advertising or marketing into Connecticut

specifically. (Decl. Fournier, ¶¶25;38). Instead, the website functions more like a “digital

billboard,” advertising BML’s products to users and directing them to third party websites where

shopping may be conducted. (Decl. Fournier, ¶26). As the “Dream Floaties” and “Floor Floaties”

designs have not yet even been developed by BML, such designs are not advertised on the

bigmouthinc.com website (a pertinent fact Good Banana ignores). (Decl. Fournier, ¶27). Indeed,

the “bigmouthinc.com” website makes no reference whatsoever to either design (which Good

Banana also ignores). (Decl. Fournier, ¶27). As such, and in accordance with the local rules, this

Reply will not recount all of the facts originally laid out in BML’s Memorandum of Law which

establish the lack of minimum contacts between BML and Connecticut, and instead focus on

specific responses raised in the Opposition. However, BML would respectfully direct the Court

to pages 3-4 of its Memorandum (and the attached Declarations) for the jurisdictional facts

relevant to its motion and note that those facts, rather than the ones Good Banana attempts to


1
    See Opposition, Page 7.



{N5723972}                                    4
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 5 of 12




highlight, are relevant and dispositive as to jurisdiction in Connecticut.

                                           ARGUMENT

        In its Opposition, Good Banana ineffectively focuses on the fact that BML has sold

unspecified products to residents of Connecticut. (Opposition, Page 3). Good Banana, however,

ignores the fact that such sales are unrelated to—and are thus, irrelevant to—the personal

jurisdiction issue presently before this Court.

        As the United States Supreme Court has recently observed, “[i]n order for a state court to

exercise specific jurisdiction, the suit must aris[e] out of or relat[e] to the defendant's contacts

with the forum.” Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty.,

137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017) (internal citations omitted). Likewise, “[f]or a

State to exercise jurisdiction consistent with due process, the defendant's suit-related conduct

must create a substantial connection with the forum State.” Walden v. Fiore, 571 U.S. 277, 284,

134 S. Ct. 1115, 1121, 188 L. Ed. 2d 12 (2014) (emphasis added). “[S]pecific jurisdiction is

confined to adjudication of issues deriving from, or connected with, the very controversy that

establishes jurisdiction.” Bristol-Myers Squibb, 137 S. Ct. at 1780. “For a court to exercise

specific jurisdiction over a claim there must be an affiliation between the forum and the

underlying controversy, principally, an activity or an occurrence that takes place in the forum

State.” Id. at 1776. “When no such connection exists, specific jurisdiction is lacking regardless of

the extent of a defendant's unconnected activities in the State.” Id.

        Here, any sales of unrelated products that BML might have made to residents of

Connecticut have nothing to do with the present controversy and are therefore irrelevant to a

personal jurisdiction analysis. BML has not developed, marketed, or otherwise attempted to

monetize the designs at-issue within the State of Connecticut (or anywhere yet for that matter).



{N5723972}                                    5
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 6 of 12




As such, Good Banana’s claims of ownership as to the specific, undeveloped “Dream Floaties”

and “Floor Floaties” designs have nothing to do with any sales that BML might have made of

other, unrelated products into Connecticut. Put simply, Good Banana’s claims do not “arise out

of or relate to” BML’s alleged contacts with Connecticut. See Id. at 1780. As no connection

exists between the sale of BML’s products and the present controversy, the extent of BML’s

unconnected activities within Connecticut are irrelevant to the present analysis. Id. at 1776.

          In its Opposition, Good Banana relies heavily on ICG Am., Inc. v. Wine of the Month

Club, Inc., 2. (See Opposition, Pages 9-10). ICG, however, is readily distinguishable from the

case at bar. In ICG, the plaintiff sought a declaration that the defendant’s various trademarks for

“Wine of the Month Club”—which the defendant had been using to actively solicit business in

Connecticut, and which the defendant’s interactive website used for advertising—were invalid

and unenforceable. Id. at *1. Unlike the case at bar, however, the controversy in ICG actually

arose from the defendant’s contacts with the State of Connecticut.

          In ICG, the plaintiff’s claims hinged upon plaintiff’s allegations that the defendant had

profited from the use of the trademarks at issue by the sale of the defendant’s services within

Connecticut. As such, “[the] defendant [should have] anticipate[d] being haled into court in

Connecticut to defend itself against claims related to the use of its mark … there.” Id. at *7.

(Emphasis added). No such connection can be drawn between the sale of BML’s unrelated

products in Connecticut and the present controversy. It cannot be said that Good Banana’s claims

of ownership as to the Dream Floaties and Floor Floaties designs “arose from” the sale of other,

unrelated products by BML into Connecticut. Thus, any sales BML might have made into

Connecticut are unrelated and irrelevant to this Court’s determination of personal jurisdiction


2
    No. 3:09-CV-133 (PCD), 2009 WL 2843261, at *7 (D. Conn. Aug. 28, 2009).



{N5723972}                                         6
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 7 of 12




here. See Bristol-Myers Squibb, 137 S. Ct. at 1776 (where there is no affiliation between the

forum and the underlying controversy, “specific jurisdiction is lacking regardless of the extent of

a defendant's unconnected activities in the State”).

        In addition to the fact that BML’s sales into Connecticut are utterly unrelated to the

present dispute, ICG may be further distinguished on the grounds that BML’s website was not

sufficiently interactive to support an exercise of jurisdiction. As this Court observed in ICG,

“[t]he mere existence of a website accessible from Connecticut does not demonstrate purposeful

availment.” Id. at *6 (citing Divicino v. Polaris Indus., 129 F. Supp. 2d 425, 432–33 (D. Conn.

2001)). Likewise, “[c]reating a site… without more, it is not an act purposefully directed towards

the forum state.” Edberg v. Neogen Corp., 17 F. Supp. 2d 104, 114 (D. Conn. 1998). Indeed,

“[i]f jurisdiction were [to] be based upon a defendant's mere presence on the Internet, this would

lead to a defendant's being subjected to jurisdiction on a worldwide basis and would eviscerate

the personal jurisdiction requirements as they currently exist.” Id. at 115. As such, websites must

be sufficiently “interactive” to “permit personal jurisdiction to be exercised over a defendant.”

ICG, 2009 WL 2843261, at *4.

        To that end, this Court acknowledged in ICG that, for personal jurisdiction purposes, a

“website … [is] passive… [if] ‘[i]nternet users [can]not order products directly from the Web

site.’” Id. at *5. See also, Marlin Firearms, Co. v. Wild W. Guns, LLC, No. 3:09-CV-921 RNC,

2013 WL 2405510, at *6 (D. Conn. May 31, 2013) (declining to exercise general personal

jurisdiction over a foreign defendant who had a passive website which provided information to

potential buyers without an opportunity to buy); On-Line Techs. v. Perkin Elmer Corp., 141 F.

Supp. 2d 246, 266 (D. Conn. 2001) (holding that a website which provides “no provision for

purchasing” and which directs the user to another website to complete purchases was



{N5723972}                                   7
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 8 of 12




insufficiently interactive to establish personal jurisdiction under Connecticut’s corporate long

arm statute); Neogen, 17 F. Supp. 2d at 114 (observing that a website which advertised products

but which required users to call an “800” number to place orders was “similar to an

advertisement in a national magazine or newspaper” and was thus, not sufficiently “interactive”

for personal jurisdiction purposes).

        In the case at bar, BML’s website does not permit users to purchase BML’s products.

(Decl. Fournier, ¶25). Indeed, BML’s website does not even include prices for the various

products displayed. (Decl. Fournier, ¶25). Instead, users must navigate to a third party’s website,

or else reach out to BML directly, in order to purchase any of the products seen on the

bigmouthinc.com site (which, as to the designs/products at issue, has never occurred, nor could

have occurred because BML has not developed and offered for sale any product based on the

designs at issue). (Decl. Fournier, ¶¶25-27). As such, BML’s website is analogous to the

defendants’ respective websites in Marlin Firearms, On-Line Techs, and Neogen, which this

Court held to be insufficiently interactive to support an exercise of personal jurisdiction.

        In addition to the lack of a sufficiently interactive website to support jurisdiction in this

case, the Second Circuit has repeatedly held that sending a cease and desist letter to an alleged

infringer, without more, is insufficient to permit the exercise of personal jurisdiction. See

Ehrenfeld v. Mahfouz, 489 F.3d 542, 548 (2d Cir.2007); PDK Labs, Inc. v. Friedlander, 103 F.3d

1105, 1109 (2d Cir.1997). Nevertheless, Good Banana again relies on ICG for its argument that

“sending a cease and desist letter to a Connecticut entity” is sufficient for an exercise of personal

jurisdiction here. (See Opposition, Page 9). In ICG, however, this Court made clear that the

“[d]efendant's contacts with Connecticut involved more than simply sending cease and desist

letters.” Id. at *7. In addition to the “numerous” cease and desist letters the defendant sent to the



{N5723972}                                    8
             Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 9 of 12




plaintiff, “[the] [d]efendant maintained a website which permitted direct purchases by

Connecticut residents[] and… deliberately solicited repeat business from these Connecticut

customers through e-mail advertising campaigns.” Id. No analogous facts are present in this

case. Here, BML sent a single cease and desist letter to Good Banana, Mr. Wampold, and

HolyCow on August 21, 2020, about the designs at issue that BML purchased in Indiana. (Decl.

Fournier, ¶¶18;41). Yet, BML has never solicited customers in Connecticut and, as discussed

above, does not maintain a website which permits the direct purchase of BML’s products (none

of which relate to the designs at issue). (Decl. Fournier, ¶¶25-27;34-38). In any case, it must be

remembered that Good Banana’s inaccurate claims of ownership in the designs at issue here

cannot and do not arise from any contacts that BML might have with the State of Connecticut,

nor do such claims of ownership establish personal jurisdiction over BML in Connecticut. See

generally Bristol-Myers Squibb, 137 S. Ct. 1773; Walden, 571 U.S. 277. Accordingly, it is

appropriate for this Court to grant BML’s motion to dismiss or transfer the case to Nebraska.

        In its Opposition, Good Banana requests jurisdictional discovery or an opportunity to

replead. The Court should deny both requests because no facts exist that would support this

Court’s exercise of personal jurisdiction over BML for either purpose. While this Court has

acknowledged that other courts within the Second Circuit have permitted jurisdictional discovery

“where a plaintiff has made less than a prima facie showing but made a ‘sufficient start’ toward

establishing personal jurisdiction,” see Powder Coating Consultants v. Powder Coating Inst, 3

Good Banana has not made (and cannot make) a ‘sufficient start’ toward establishing personal

jurisdiction in this case as no facts exist which could support jurisdiction here. As BML has

demonstrated, none of the contacts Good Banana relies upon are sufficient—or even relevant—

3
 No. 09CV200(WWE), 2009 WL 3418224, at *1 (D. Conn. Oct. 21, 2009) (citing Hollins v. United States Tennis
Assoc., 469 F.Supp.2d 67, 71 (E.D.N.Y.2006)).



{N5723972}                                       9
         Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 10 of 12




to this Court’s resolution of the jurisdictional issue. As such, Good Banana should not be

permitted to waste the parties’ and this Court’s time and resources pursuing discovery that can

lead nowhere. Jurisdictional discovery would yield only the same evidence discussed here:

BML’s only connection to the facts of this case (the signing of the APA agreement) occurred in

Indiana; conversely, BML’s only contacts with the State of Connecticut (as exhaustively

recounted in this Memorandum, BML’s initial Memorandum in Support of its Motion to

Dismiss, and the accompanying declarations) are completely unrelated to this dispute, and thus

fail to support an exercise of personal jurisdiction over BML.

        Good Banana’s request to replead should be denied for precisely the same reasons—no

facts exist that could support the exercise of jurisdiction here. Allowing Good Banana to attempt

to do so would be to cater to its attempt to leverage the cost of proceedings in a foreign

jurisdiction that does not have sufficient contacts with BML. Finally, it should be noted that

Good Banana’s argument that “[g]iven the nearly universal adoption and use of virtual hearings

and depositions amid the COVID-19 pandemic, it is hardly an inconvenience for BML to be

subject to suit in the District of Connecticut as opposed to another district” misses completely the

point of assuring proper personal jurisdiction. It does, however, easily support Good Banana’s

refiling—or this Court’s transfer—of this case to the United States District Court for the District

of Nebraska, where personal jurisdiction over BML exists and for which Good Banana should

have no trouble litigating via virtual hearings and depositions. (See Opposition, Page 10).

                                          CONCLUSION

        Based on the case law and evidence discussed here, as well as in BML’s original

submissions, BML respectfully asks this court to find that personal jurisdiction is lacking and to

dismiss this case or transfer it to the federal court in Nebraska.



{N5723972}                                    10
         Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 11 of 12




        Respectfully submitted this 10th day of November 2020.

                                            BML REC, LLC, Defendant,

                                            By: _/s/ James K. Robertson / ct05301 /__
                                                James K. Robertson, Jr. (ct05301)
                                                Carmody Torrance Sandak & Hennessey LLP
                                                50 Leavenworth Street
                                                PO Box 1110
                                                Waterbury, CT 06702
                                                Telephone: (203) 573-1200
                                                Facsimile: (203) 575-2600
                                                JRobertson@carmodylaw.com

                                                 Attorney for Defendant




{N5723972}                                11
         Case 3:20-cv-01368-AVC Document 11 Filed 11/10/20 Page 12 of 12




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 10, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or

by mail as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court's CM/ECF System.


                                                       /s/ James K. Robertson, Jr. / ct05301 /_
                                                     James K. Robertson, Jr.




{N5723972}                                  12
